Cite as 2014 Ark. App. 348

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. CV-13-869


                                                  Opinion Delivered   June 4, 2014
BRITTANY OLSZEWSKI
                               APPELLANT          APPEAL FROM THE WASHINGTON
                                                  COUNTY CIRCUIT COURT
                                                  [NO. JV-12-358-3]
V.
                                                  HONORABLE STACEY
                                                  ZIMMERMAN, JUDGE
ARKANSAS DEPARTMENT OF
HUMAN SERVICES                                    AFFIRMED; MOTION TO
                    APPELLEE                      WITHDRAW GRANTED



                           JOHN MAUZY PITTMAN, Judge

       This is an appeal from an order terminating the parental rights of appellant Brittany

Olszewski to her infant child. The child was removed from the home because of appellant’s

habitual use of a variety of illegal drugs and her exposure of the child to methamphetamine.

Appellant’s parental rights were terminated more than a year later on findings that such was

in the child’s best interest and that, inter alia, despite appropriate services being offered to

appellant, she had failed to remedy the problems that caused the child’s removal and had

failed to comply with the case plan, had failed to pass drug screens, had failed to complete

counseling, and had been sentenced to imprisonment for two years.

       Appellant’s attorney has filed a motion to be relieved as counsel and a no-merit brief

pursuant to Linker-Flores v. Arkansas Department of Human Services, 359 Ark. 131, 194 S.W.3d
739 (2004), and Arkansas Supreme Court Rule 6-9(i), asserting that there are no issues of
                                Cite as 2014 Ark. App. 348

arguable merit to support the appeal. Counsel’s brief includes an abstract and addendum of

the proceedings below, detailing all adverse rulings made at the termination hearing, and

explains why there is no meritorious ground for appeal. The clerk of this court sent copies

of the brief and motion to be relieved to appellant’s last known address, informing her that

she had the right to file pro se points for reversal under Ark. Sup. Ct. R. 6-9(i)(3). The

packet was returned, marked “Attempted, Not Known.” Appellant’s attorney has no further

contact information, and appellant has filed no pro se points.

       Based on our examination of the record and the brief presented to us, we find that

counsel has complied with Rule 6-9(i), and we hold that the appeal is wholly without merit.

Consequently, we grant counsel’s motion to withdraw and affirm the order terminating

appellant’s parental rights.

       Affirmed; motion to withdraw granted.

       HIXSON and WOOD, JJ., agree.

       Deborah R. Sallings, Arkansas Public Defender Commission, for appellant.

       No response.




                                              2